 

Exhibit 10.3

 

FOURTH AMENDED AND RESTATED PROMISSORY NOTE

(Revolving Loan)

 

August 21, 2017

 

Borrowers:Clarus Corporation,

Black Diamond Equipment, Ltd.,

Black Diamond Retail, Inc.,

Everest/Sapphire Acquisition, LLC,

BD North American Holdings, LLC,

PIEPS Service, LLC,

BD European Holdings, LLC and

Sierra Bullets, L.L.C.

 

Lender:ZB, N.A. dba Zions First National Bank

 

Amount:$40,000,000

 

For value received, Borrowers promise to pay to the order of Lender on the
Maturity Date (or such earlier date as prescribed by and in accordance with the
Loan Agreement referenced below) at Corporate Banking Group, One South Main,
Suite 300, Salt Lake City, Utah 84133, the sum of FORTY MILLION DOLLARS
($40,000,000.00) or such other principal balance as may be outstanding hereunder
in lawful money of the United States with interest thereon calculated and
payable as provided in this Fourth Amended and Restated Promissory Note
(Revolving Loan) (this “Note”) and in that certain Third Amended and Restated
Loan Agreement dated August 21, 2017, by and among Borrowers, the other Loan
Parties from time to time party thereto, and Lender, together with any exhibits,
amendments, addenda, and modifications (as amended, supplemented, restated,
amended and restated, or otherwise modified from time to time and together with
any exhibits, schedules and addendums thereto, the “Loan Agreement”).

 

Definitions

 

Terms used in the singular shall have the same meaning when used in the plural
and vice versa. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Loan Agreement.

 

Interest

 

Interest shall accrue on the outstanding principal balance hereunder according
to the terms of the Loan Agreement.

 

Payment Terms

 

Payments shall be made on the Loan in immediately available funds according to
the terms of the Loan Agreement.

 



 

 

 

General

 

This Note is the Promissory Note referred to in the Loan Agreement and is
entitled to the benefits thereof. This Note is made in accordance with, governed
by, and subject to all terms and conditions of the Loan Agreement. This Note is
secured by the Collateral in accordance with the Collateral Documents.

 

Upon an Event of Default, at the election of Lender, the Loan and all other
Obligations shall bear interest at the Default Rate from the date when due until
paid, both before and after judgment.

 

If an Event of Default occurs, time being the essence hereof, then the entire
unpaid balance, with interest as aforesaid, shall, at the election of the holder
hereof and without notice of such election, become immediately due and payable
in full.

 

If an Event of Default occurs, Borrowers agree to pay to the holder hereof all
collection costs, including reasonable attorney fees and legal expenses, in
addition to all other sums due hereunder.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Utah.

 

Borrowers and all endorsers, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, protest, notice of protest and
of non-payment and of dishonor, and consent to extensions of time, renewal,
waivers or modifications without notice and further consent to the release of
any collateral or any part thereof with or without substitution.

 

This Note amends, restates, replaces and supersedes in its entirety, but does
not extinguish or novate, that certain Third Amended and Restated Promissory
Note (Revolving Loan) dated March 3, 2017, executed by Borrowers in favor of
Lender, and any previous renewals, modifications or amendments thereof (the
“Prior Note”). All accrued but unpaid interest evidenced by the Prior Note shall
continue to be due and payable until paid.

 

[Signature Pages Follow]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amended and
Restated Promissory Note (Revolving Loan) and it becomes effective as of the day
and year first set forth above.

 

  Borrowers:       Black Diamond Equipment, Ltd.         By: /s/ Aaron J. Kuehne
  Name: Aaron J. Kuehne   Title: Chief Financial Officer and Secretary        
Black Diamond Retail, Inc.         By: /s/ Aaron J. Kuehne   Name: Aaron J.
Kuehne   Title: Chief Financial Officer and Secretary         Clarus Corporation
        By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title:

Chief Financial Officer and Chief

Administrative Officer

        Everest/Sapphire Acquisition, LLC         By: /s/ Aaron J. Kuehne  
Name: Aaron J. Kuehne   Title: Secretary and Treasurer         BD North American
Holdings, LLC         By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title:
Treasurer

 

FOURTH AMENDED AND RESTATED

PROMISSORY NOTE (Revolving Loan)

Signature Pages

 

 

 

 

  BD European Holdings, LLC       By: /s/ Aaron J. Kuehne   Name: Aaron J.
Kuehne   Title: Secretary and Treasurer       PIEPS Service, LLC       By: /s/
Aaron J. Kuehne   Name: Aaron J. Kuehne   Title: Secretary and Treasurer      
Sierra Bullets, L.L.C.       By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne  
Title: Secretary

 

FOURTH AMENDED AND RESTATED

PROMISSORY NOTE (Revolving Loan)

Signature Pages

 



 2 

